Citation Nr: 0607300	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  03-30 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for right ear hearing loss.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for left ear hearing loss.

3.  Entitlement to service connection for type II diabetes 
mellitus, to include as secondary to herbicide exposure.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
August 1979.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Waco, Texas, Regional Office (RO).  

A hearing was held in November 2005 before the undersigned 
Veterans Law Judge sitting at the RO.


FINDINGS OF FACT

1.  In a July 1998 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen a 
previously denied claim of service connection for right ear 
hearing loss and denied service connection for left ear 
hearing loss; the RO notified the veteran of those decisions 
and of his appellate rights, but he did not appeal those 
determinations and the decisions became final.

2.  Evidence added to the record since the July 1998 rating 
decision bears directly and substantially upon the specific 
matters under consideration, is not cumulative or redundant 
of the evidence previously of record, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.

3.  Giving the veteran the benefit of the doubt, the 
objective medical evidence shows that right ear hearing loss 
was present at entrance into active service and increased in 
severity during active service.

4.  Giving the veteran the benefit of the doubt, left ear 
hearing loss has its onset during active service.  

5.  The veteran did not serve in Vietnam, and the conditions 
of his service did not involve duty or visitation in Vietnam.

6.  Type II diabetes mellitus did not originate in service or 
become manifest within one year of discharge therefrom.


CONCLUSIONS OF LAW

1.  The unappealed July 1998 decision, which determined that 
new and material evidence had not been submitted to reopen 
the previously denied claim of entitlement to service 
connection for right ear hearing loss and which denied the 
veteran's claim of service connection for left ear hearing 
loss, is final.  38 U.S.C.A. §§ 5107, 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  Evidence received since the July 1998 rating decision is 
new and material; the claims of entitlement to service 
connection for right and left ear hearing loss are reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  Resolving the benefit of the doubt in the veteran's 
favor, right ear hearing loss preexisted the veteran's active 
service and was aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.385 
(2005).

4.  Resolving the benefit of the doubt in the veteran's 
favor, left ear hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2005).

5.  Type II diabetes mellitus was not incurred in or 
aggravated by active military service and may not be 
presumed, on any basis, to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties of Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a July 2002 
letter from the AOJ to the veteran.  That letter, issued 
prior to the initial AOJ decision, informed the veteran of 
what evidence was required to substantiate the claim of 
service connection and the evidence required to reopen the 
previously denied claim.  He was further advised of his and 
VA's respective duties for obtaining evidence and also asked 
to submit evidence and/or information in his possession to 
the AOJ.

With respect to the duty to assist, the RO has obtained the 
veteran' service medical and personnel records as well as 
private medical and VA treatment records.  The Board finds 
that the RO's actions comply with duty to assist 
requirements.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(1).  As discussed in detail below, there is 
inadequate evidence to require that a VA examination is 
necessary with regard to the claim of service connection for 
diabetes mellitus.  See Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (there must be some evidence of a causal 
connection between the alleged disability and the veteran's 
military service to trigger VA's obligation to secure a 
medical opinion pursuant to 38 U.S.C.A. § 5103A(d)).  See 38 
C.F.R. § 3.159(c)(4)(C)(iii) (2005).  Therefore, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.

II.  New and material evidence

The veteran is seeking to reopen claims of entitlement to 
service connection for right and left ear hearing loss, 
previously denied in a July 1998 rating decision in which the 
RO determined that new and material evidence to reopen the 
previously denied claim for service connection for right ear 
hearing loss had not been submitted and also determined that 
service connection for left hearing loss was not warranted.  
In June 2002, the veteran filed his application to reopen 
these claims.  As such the application to reopen was received 
after August 29, 2001, and thus the amended version of 38 
C.F.R. § 3.156(a) is for application in this case.  See 66 
Fed. Reg. 45620-45630 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.156(a) (2005)).

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  Such a decision is not subject to 
revision on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2005).  A claimant has one year from notification of a 
decision of the agency of original jurisdiction to file a 
notice of disagreement (NOD) with the decision, and the 
decision becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 
3.160(d), 20.302(a) (2005).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  As defined by the regulation in effect 
when the appellant filed his application to reopen the claims 
of service connection in June 2002, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. § 
3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

The evidence of record at the time of the July 1998 rating 
decision included the veteran's service medical records.  On 
audiological evaluation at entrance in December 1972, pure 
tone thresholds, in decibels, at 500, 1000, 2000 and 4000 
hertz, were as follows: in the right ear, 40, 35, 65, 55 
decibels, respectively; and in the left ear, 15, 15, 15, and 
5 decibels, respectively.  A notation dated in March 1973 
noted ear infections.  On audiological evaluation in May 
1976, pure tone thresholds, in decibels, at 500, 1000, 2000, 
3000, 4000 and 6000 hertz, were as follows: in the right ear, 
30, 60, 55, 70, 75, and 65 decibels, respectively; and in the 
left ear, 15, 10, 10, 10, 5, and 5 decibels, respectively.

On audiological evaluation in June 1976, pure tone 
thresholds, in decibels, at 500, 1000, 2000, 3000, 4000 and 
6000 hertz, were as follows: in the right ear, 15, 60, 70, 
50, 70, and 65 decibels, respectively; and in the left ear, 
15, 15, 10, 10, 5, and 5 decibels, respectively.

On audiological evaluation in August 1976, pure tone 
thresholds, in decibels, at 500, 1000, 2000, 3000, 4000 and 
6000 hertz, were as follows: in the right ear, 40, 35, 30, 
55, 35, and 75 decibels, respectively; and in the left ear, 
10, 5, 10, 5, 5, and 10 decibels, respectively.

An April 1977 entry shows a reported history of reoccurring 
ear infections of the right hear as a child.  The September 
1972 audiogram results were noted and it was indicated there 
was right ear hearing loss.  On audiological evaluation, pure 
tone thresholds, in decibels, at 500, 1000, 2000,  and 4000 
hertz, were as follows: in the right ear, 45, 65, 70, and 80 
decibels, respectively.  The assessment was neurosensory 
hearing loss.  An April 1977 ear, nose and throat 
consultation report noted a provisional diagnosis of 
unilateral hearing loss, probably congenital neurosensory.  A 
June 1977 entry noted that the veteran returned with 
neurosensory hearing loss unchanged.  Physical examination 
was within normal limits and testing, including x-rays, was 
normal.  It was noted that he should return in one year for 
reevaluation with audiogram, doubt "IAC" lesion.  

On audiological evaluation in August 1977, pure tone 
thresholds, in decibels, at 500, 1000, 2000, 3000, 4000 and 
6000 hertz, were as follows: in the right ear, 45, 65, 70, 
65, 80, and 70 decibels, respectively; and in the left ear, 
15, 10, 5, 5, 5, and 10 decibels, respectively.

On audiological evaluation in April 1978, pure tone 
thresholds, in decibels, at 500, 1000, 2000, 3000, 4000 and 
6000 hertz, were as follows: in the right ear, 50, 65, 70, 
70, 60, and 80 decibels, respectively; and in the left ear, 
30, 20, 30, 20, 10, and 15 decibels, respectively.

On audiological evaluation at the time of the separation 
examination in August 1979 pure tone thresholds, in decibels, 
at 500, 1000, 2000, 3000, 4000 and 6000 hertz, were as 
follows: in the right ear, 50, 65, 65, 60, 60, and 75 
decibels, respectively; and in the left ear, 15, 10, 10, 10, 
10, and 20 decibels, respectively.

On VA audiological examination in April 1998, pure tone 
thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000  
hertz, were as follows: in the right ear, 80, 85, 100, 105, 
and 105 decibels, respectively; and in the left ear, 25, 20, 
40, 40, and 35 decibels, respectively.  Speech audiometry 
revealed speech recognition ability of 64 percent in the 
right ear and of 98 percent in the left ear.  The examiner 
indicated that the veteran reported a history of noise 
exposure as an equipment mechanic and engine operator in the 
Marines and that hearing problems had been progressing since 
the late 1970's.  It was noted that the medical records 
showed the presence of mild to moderate right ear hearing 
loss, with normal hearing on the left, on enlistment physical 
in 1973, with some increase in loss noted on examination in 
1979.  It was indicated that subsequent VA examinations have 
also shown continued increase in right ear loss.  The 
examiner concluded that the veteran exhibited a severe to 
profound sensory hearing loss on the right ear which was 
present to some degree at the time of enlistment, but has 
appeared to progress since 1973.  The left ear showed a mild 
sensory loss at that time.  

The new evidence includes the statement of Dr. Mike Smith, 
DO, in which it was noted that the veteran suffered severe 
hearing loss in the right ear during service.  VA treatment 
records dated from July 2001 to July 2002 do not show any 
treatment for hearing loss.  The new evidence also 
significantly includes the testimony of the veteran in 
November 2005.  He testified that during service he had noise 
exposure from jet engines, harriers, fans, C-130's, SR-71's, 
diesel equipment and generators.  

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the veteran's claims, specifically whether the 
claimed right and left ear hearing loss were incurred in or 
aggravated by active service.  The additional evidence is not 
merely cumulative of the earlier medical evidence.  The 
veteran testified that he had significant noise exposure from 
both aircraft and equipment during service.  This evidence, 
considered by itself and in conjunction with the evidence 
previously of record, including the service medical records 
showing right ear hearing loss during service and the April 
1998 VA audiological examination shows current left ear 
hearing loss, bears directly and substantially upon the 
specific matter under consideration and was not considered by 
the RO in the July 1998 rating decision.  Therefore, the 
additional evidence is so significant that it must be 
considered in order to fairly decide the merits of this 
claim.   Presuming the credibility of this evidence, it is 
new and material as contemplated by 38 C.F.R. § 3.156(a) 
(effective from August 29, 2001) and provides a basis to the 
reopen the veteran's claims of service connection for right 
and left ear hearing loss.  38 U.S.C.A. §5108.

III.  Claims of service connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Where a veteran served 90 
days or more during a period of war or after December 31, 
1946, and sensorineural hearing loss or diabetes mellitus 
becomes manifest to a degree of l0 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  The law also provides that service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In determining whether service connection 
is warranted for a disability, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); see Wagner v. Principi, 370 F.3d at 1096.  A pre-
existing injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service. 
38 C.F.R. § 3.306(b).

In VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 (2004), the 
General Counsel of VA held that the provisions of 38 C.F.R. § 
3.306(b) providing that aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service were not inconsistent with 38 U.S.C. § 1111.  
The General Counsel stated that Section 3.306(b) properly 
implements 38 U.S.C.A. § 1153, which provides that a pre- 
existing injury or disease is presumed to have been 
aggravated in service in cases where there was an increase in 
disability during service.  The General Counsel further held 
that the requirement of an increase in disability in 38 
C.F.R. § 3.306(b) applies only to determinations concerning 
the presumption of aggravation under 38 U.S.C. § 1153 and did 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C.A. § 1111.  Precedent opinions 
of the VA General Counsel are binding on the Board.  See 38 
U.S.C.A. § 7104(c); 38 C.F.R. § 19.5.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (2004), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, Type II Diabetes shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. § 3.309(e); 66 Fed. Reg. 23,166, 
23,168-69 (May 8, 2001).


	A.  Service connection for right and left ear hearing 
loss

The Board notes that, for the purpose of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2005).

The record clearly shows that the veteran entered service 
with hearing loss in the right ear.  The record shows that 
the hearing in the left ear was essentially normal at the 
time of enlistment.  As noted by the VA examiner in April 
1998, the veteran had mild to moderate right ear hearing 
loss, with normal hearing on the left ear, on enlistment 
physical with some increase in loss noted on separation 
examination in 1979.  The examiner noted the veteran's 
reported history of noise exposure as equipment mechanic and 
engine operator during service.  The examiner concluded that 
the veteran has a severe to profound sensory hearing loss on 
the right which was present to some degree at the time of 
enlistment, but progressed since 1973, during his active 
duty.  The veteran's service personnel records corroborate 
his testimony that his military occupational specialty 
included mechanical operations.  His credible testimony 
indicated that during service he was exposed to loud noise 
from machinery and aircraft.  The DD Forms 214 show that his 
primary specialty in service was engineer equipment mechanic 
and his secondary specialty was heavy equipment operator.  

With regard to the right ear, the April 1998 VA examination 
report indicate that the veteran's pre-service hearing loss 
worsened during service and the examiner appeared to relate 
the increase to the reported noise exposure during service.  
As such, the veteran's right ear hearing loss is presumed to 
have been aggravated by service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  

With regard to the left ear, although the separation 
examination showed essentially normal hearing in the left 
ear, the prior April 1978 the audiological evaluation showed 
30 decibel pure tone thresholds at 500 and 200 hertz.  Those 
elevated pure tone thresholds are beyond the range of normal 
hearing, and indicate some degree of hearing loss.  Current 
Medical Diagnosis and Treatment 110-11 (Stephen A. Schroeder 
et. al. eds., 1988) as cited in Hensley v. Brown, 5 Vet. App. 
155 (1993) ("the threshold for normal hearing is from 0 to 20 
[decibels], and higher threshold levels indicate some degree 
of hearing loss").  The April 1998 VA examination report 
shows that there is hearing loss for VA purposes currently in 
the left ear, and again, the examiner noted the reported 
history of noise exposure in service.

After full review of the record, including the veteran's 
credible testimony and the findings shown on VA examination, 
and with the resolution of all reasonable doubt in the 
veteran's favor, the Board concludes that service connection 
for right ear hearing loss based on aggravation of a pre-
existing disability is warranted.  The Board further 
concludes that service connection for left ear hearing loss 
on a direct basi is warranted.  



	B.  Service connection for Diabetes Mellitus

The veteran contends, in essence, that he has type II 
diabetes mellitus due to in-service exposure to herbicides in 
Vietnam.  He asserts that he served in Saigon, Vietnam during 
Operation Frequent Wind in April 1975 and maintained the 
flight line during the evacuation of Saigon.  

After a careful review, the Board finds that the veteran did 
not serve in Vietnam as contemplated by 38 C.F.R. § 3.307(a).  
The veteran's service personnel records show that he was 
assigned to the SU#1 WERS-17 MWSG from February 1975 to March 
1976.  Under the heading Combat History-Expeditions, there 
are no entries.  His authorized awards are the National 
Defense Service Medal and the Good Conduct Medal.  There is 
no indication of any medals or decorations denoting active 
duty in Vietnam.  The service personnel records do not show 
that the veteran participated in Operation Frequent Wind.  

The RO received the Command Chronology of the Marine Wing 
Support Group 17, 1st Marine Aircraft Wing, FMF Pacific which 
was forwarded from the Marine Corp Historical Center, 
Archives Section, by the U.S. Army and Joint Services 
Environmental Support Group (ESG) in April 1996 in connection 
with a previous claim.  The Chronology for the period from 
January to June 1975 reveals that Detachment Bravo provided 
material handling equipment and general utilities support for 
the Vietnamese evacuation to Philippines in April and May 
1975.  That detachment was activated to the Naval Air Station 
at Cubi Point, Republic of the Philippines.  Part II of the 
Narrative Summary reveals that WERS-17 continued to provide 
maintenance support to deployed units at Cubi Point, 
Philippines.  The support was in the form of teams sent TAD 
for periods of 60 days and their primary mission was to 
provide intermediate maintenance support for the engineer and 
motor transport equipment supporting deployed units of the 
1st Marine Aircraft Wing.  There is nothing those records 
indicating that the unit to which the veteran was assigned 
was in Vietnam.  In addition, November 2002, the National 
Personnel Records Center responded to the RO's request to 
furnish dates of service in Vietnam by indicating that there 
is no evidence in the veteran's file to substantiate any 
service in the Republic of Vietnam.  

In a November 2002 letter, the Department of the Navy, 
Personnel Management Support Branch, in response to a request 
for verification of participation in the evacuation of 
Saigon, indicated that "His service records should show that 
he participated in operation 'Frequent Wind' on his Combat 
History Page."  In his response, the Commandant of the Marine 
indicates that participants in the evacuation of Saigon were 
listed as being part of operation "Frequent Wind."  There is 
no indication in the service personnel records that the 
veteran participated in any campaigns or combat missions and 
there is no notation of participation in operation "Frequent 
Wind", despite his recent assertions to the contrary.

Thus, the Board concludes that the veteran did not serve in 
the Republic of Vietnam during service, and is therefore not 
entitled to presumptive service connection for his type II 
diabetes mellitus.

The fact that the veteran is not entitled to the regulatory 
presumption of service connection for the claimed disability 
does not preclude an evaluation as to whether the veteran is 
entitled to service connection on a direct basis or entitled 
to presumptive service connection for a chronic disease.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

After a careful review, the Board notes that the veteran's 
service medical records are negative for any complaint, 
treatment, or diagnosis of type II diabetes mellitus. 
Furthermore, the veteran has indicated that the first 
diagnosis of diabetes was August 2000 and the record includes 
VA treatment records dated from July 2001 to July 2002 which 
show current treatment for type II diabetes mellitus.  Those 
records do not show that diabetes has its onset during 
service or within the first postservice year.  The remaining 
medical evidence in the record does not show any treatment or 
diagnoses of diabetes mellitus.  The Board thus finds that 
type II diabetes mellitus was not present during service or 
first manifested to a compensable degree during the one-year 
presumptive period following the veteran's discharge. 38 
C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a).  In sum, service 
connection for type II diabetes mellitus on a presumptive or 
direct basis is not warranted.

The Board acknowledges the veteran's contentions that his 
type II diabetes mellitus is related to service, to include 
as a result of his claimed service in Vietnam and exposure to 
herbicides.  The Board observes, however, that he, as a 
layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for type II diabetes mellitus, to include 
as due to exposure to herbicides.  Thus, the benefit-of-the- 
doubt doctrine is inapplicable and the claim must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).



ORDER

New and material evidence having been submitted, the claims 
of entitlement to service connection for right and left ear 
hearing loss are reopened.

Service connection for right and left ear hearing loss is 
granted.

Service connection for type II diabetes mellitus, to include 
as secondary to herbicide exposure, is denied.



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


